Case 4:19-cv-00718-KGB Document 16-1 Filed 02/03/20 Page 1 of 16

MEA

i

THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF ARKANSAS

 

WESTERN DIVISION
EQUAL EMPLOYMENT OPPORTUNITY )
COMMISSION )
)
Plaintiff, )
}
v. )
) CIVIL ACTION NO.
PEI WEI ASIAN DINER, LLC d/b/a ) 4:19-cv-718
PEL WEI FRESH KITCHEN )
)
Defendant. )
)
MASHONNA LLOYD )
)
Intervenor )
CONSENT DECREE

 

Plaintiff Equal Employment Opportunity Commission (EEOC or Commission) filed this
action on October 15, 2019. In its Complaint, the Commission alleges Defendant Pei Wei Asian
Diner, LLC d/b/a Pei Wei Fresh Kitchen (Defendant) violated Title VII of the Civil Rights Act
of 1964, as amended, when Defendant subjected Mashonna Lloyd and a class of female
employees to sexual harassment and 2 sexually hostile work environment and constructively
discharged Mashonna Lloyd and one of the class members.

Mashonna Lloyd (Intervenor) filed a motion to intervene on November 12, 2019, and

the Court granted her motion on December 4, 2019, Lloyd filed her complaint in intervention

on December 5, 2019.

Defendant denies the allegations contained in the Commission's Complaint and in

 
Case 4:19-cv-00718-KGB Document 16-1 Filed 02/03/20 Page 2 of 16

Intervenor’s Complaint. Defendant maintains it has provided equal employment opportunities
for all employees, has complied with Title VIL, and enters into this Consent Decree to
avoid the disruption, delay, and expense of litigation, Nothing in this Decree shall constitute
a finding on the merits of the case or an admission of wrongdoing by Defendant. The
Commission, Defendant, and Intervenor have consented to entry of this Decree to avoid the
additional expense that protracted and continued litigation of this case would involve.
DISCLAIMER

This Decree and the separate release agreements signed by Intervenors and the class
members represent the only agreements between the Commission, Defendant, and Intervenor
(the Parties) regarding Civil Action No. 4:19-cv-718. The Parties have not made any
representations or inducements to compromise this action, other than those recited or
referenced in this Decree or in the release agreements. The Parties agree not to admit this
Consent Decree or any of the release agreements into evidence in any subsequent proceeding in
this lawsuit or other legal proceeding except in enforcement of this Decree.

The terms of this Decree are adequate, reasonable, equitable and just; and the rights of
the Parties and the public interest are adequately protected by the Decree.

The Parties agree to the jurisdiction of this Court over the subject matter of this action
and the Parties to this case.
The Court, after examining the terms and provisions of this Decree and based on the
pleadings, record, and representations of the parties, finds the following:

JURSIDICTION
1, The United States District Court for the Eastern District of Arkansas, Western

Division, has jurisdiction over the Parties and the subject matter of this litigation and will retain

 
Case 4:19-cv-00718-KGB Document 16-1 Filed 02/03/20 Page 3 of 16

jurisdiction over this Decree for the purposes of enforcement.

2. No Party shall contest jurisdiction of this Court to enforce this Decree and
its terms or the right of the Commission to seek enforcement in the event Defendant breaches
any of the terms of this Decree.

SCOPE AND DURATION OF THE DECREE

3. This Decree resolves all issues and claims arising out of the Commission’s
Complaint, Civil Action No, 4:19-cv-718, and out of Intervenor’s Complaint alleging unlawful
employment practices by Defendant based on Charge No. 493-2018-00471 filed by Intervenor.

4. Upon the date the Court enters the Decree, the provisions of this Decree become
immediately effective and shail bind the Commission, Defendant, and Intervenor for three
years after the effective date of this Decree.

5. This Decree applies to Defendant’s Pei Wei Fresh Kitchen restaurant in Little
Rock, Arkansas.

INJU NCTIVE RELIEF

6. Defendant shall not engage in any employment practice that violates Title VII o
the Civil Rights Act of 19164, to include discriminating against female employees based on
their sex, female, or retaliating against any individual who filed a charge, gave testimony,
assisted or participated in any manner in any investigation, proceeding, or hearing under Title
Vo

DEVELOPMENT OF SEXUAL HARASSMENT POLICY

7 Within 60 days after entry of this Decree, Defendant will amend its

current sexual harassment policy to include the following elements and/or revisions.

4, Any employee who witnesses sexual harassment is required to report the

 
Case 4:19-cv-00718-KGB Document 16-1 Filed 02/03/20 Page 4 of 16

harassment 1o Ethics Point Hotline (1-844-740-3896) or through
PWEmployeeRelations@pciwei.com;

b, Any employee who believes he/she has experienced sexual harassment is
required to report the harassment. The employee may use the following
methods of reporting—the Ethics Point Hotline (1-844-740-3896) or
through PWEmployeeRelations@peiwei.co or informing the
restaurant manager or the district manager.

8. Within 60 days after entry of the Decree, Defendant will post and maintain all
telephone numbers for reporting sexual harassment on a bulletin board where employee notices
are customarily maintained.

9, Within 60 days after entry of the Decree, Defendant will distribute the amended
sexual harassment policy to all current employces at its Little Rock location and will obtain a
signed acknowledgment of receipt of the policy by all employees. Whenever Defendant hires a
new employee at its Little Rock location, Defendant will provide a hard copy of this policy to the
new employee and obtain a signed acknowledgement of receipt of the policy by the employee,

10. Within 60 days afler entry of the Decree, Defendant will amend its current
orientation process to include a discussion of its sexual harassment policy discussed in
Paragraphs 7 and 14,

DEVELOPMENT OF INVESTIGATION PROCEDURES
tH. Within 60 days after entry of this Decree, Defendant will develop an
investigation manual to include the following elements and/or revisions.

a. Corporate will contact anyone complaining of sexual harassment within

48 hours of the complaint, at which time corporate will arrange an

 
Case 4:19-cv-00718-KGB Document 16-1 Filed 02/03/20 Page 5 of 16

interview date and time;

b. During the interview of the complainant, Defendant will ask for the
names of all witnesses and will ask for all facts supporting the
complainant’s allegations. Defendant will take detailed notes and
maintain those notes on the computer and in hard copy; and,

c. Defendant will use its best efforts to interview all witnesses in person
within two weeks of the complaint. If witnesses are not interviewed
within two weeks of the complaint, Defendant will make a written
record of the reason for the delay. Defendant will maintain detailed
notes of all interviews.

12. Defendant agrees to maintain a log sheet for all complainis of sexual
harassment from its Little Rock location. The log sheet shall contain the name, job title, and sex
of the complainant; the job title and sex of the alleged harasser; and the date of the complaint.

13. Defendant agrees to supplement the log sheet at the conclusion ofits investigation.

The supplementation will include the start and end date of the investigation; the name and job title

of the investigator; the job title(s) and sex of all persons interviewed, whether or not the interviews

were conducted in person; and the outcome of the investigation, to include any disciplinary actions
taken against the alleged harasser.

HARASSMENT TRAINING

14. Within 90 days after the entry of the Decree, Defendant will conduct two hours

of harassment training for all non-management, non-supervisor employees at the Little Rock

location, which shall include an opportunity to ask question. The training will include the

following:

 
Case 4:19-cv-00718-KGB Document 16-1 Filed 02/03/20 Page 6 of 16

a an overview of Title V1 of the Civil Rights Act of 1964

b. discussion of what conduct constitutes sex discrimination

c. discussion of what conduct constitutes sexual harassment

d. detailed discussion of Defendant’s policy against sex discrimination and
sexual harassment

é. discussion of Defendani’s policy against retaliation

f discussion of Defendant’s procedures, requirements, and responsibilities

for reporting, investigating, and remedying sex discrimination and
retaliation and

g a video clip of an officer of Defendant reinforcing Defendant's policy
against discrimination and herassment, stating that Defendant will not
tolerate harassment in the workplace and stating that there are serious
consequences for engaging in harassment in the workplace, up to and
including termination,

15. Within 90 days after the entry of the Decree, Defendant will conduct two hours
of training for all supervisors and managers at the Little Rock location, which shall include
an opportunity to ask questions. The training will be recorded and include the following:

a. a discussion of the topies addressed in Paragraph }4a-g above and an
overview of a supervisor or manager’s responsibility under the
harassment policy; and,

b. a review of the amended investigation procedures,

16. Defendant will provide a report of this training in Paragraphs 14 and 15 within

30 days following the conclusion of the training. The report will include a copy of the training

 
Case 4:19-cv-00718-KGB Document 16-1 Filed 02/03/20 Page 7 of 16

materials and a signed roster of attendees. Defendant will send the report to EEOC-MEDO-
decree monitoring(@eeoc.gov,

17, Defendant will retain an outside human resources consultant or attorney who has

 

specialized knowledge of employment discrimination or who has experience in labor and
employment law, specifically sex discrimination and sexual harassment, to conduct the initial
in-person training requirement listed in Paragraphs 14-15,

18. Defendant will video record the initial training sessions, Defendant will require
any employee absent on the date of the imitial training session to watch the applicable video
recording within one week of the employee’s return to work.

19, For the duration of this Decree, Defendant will conduct refresher training on
sex discrimination, sexual harassment, and retaliation for all employees working at Defendant’s
Little Rock location every year this Decree remains effective.

20. Defendant will conduct these subsequent annual training sessions no later than
six months into the new calendar year for employees.

2], These subsequent annual trainings will last a minimum of one hour, and
Defendant shall conduct these trainings using trainers with experience in sexual harassment
matters, to include its own in-house personnel. Defendant will allow time for questions at the
end of the trainings.

22. Within 30 days after the completion of each annual training session, Defendant
will notify the Commission that it conducted the required training. Defendant will provide a
signed roster of attendees and a copy of the training materials used at that training scssion ta

EEQC-MEDO-decree monitoring@eeoc.gov,

23. Defendant will inform all employees in writing that the trainings arc mandatory.

 
Case 4:19-cv-00718-KGB Document 16-1 Filed 02/03/20 Page 8 of 16

24. Any employee hired while this Decree is in effect will watch the applicable video
of the training session as part of Defendant's orientation process.

25, Whenever an employee is promoted into 2 management/supervisor position (to
include assistant managers and leads), Defendant shall require the newly promoted employee to
watch the management/supervisor portion of the initial training video.!

NOTICE POSTING

26. Defendant shall post an 11 x 14 laminated copy of the Natice attached as
Exhibit C within 10 business days of entry of this Decree, Defendant will post Exhibit C in a
conspicuous place upon its premises where notices to applicants and employees arc
customarily posted and keep a copy of the Notice attached as Exhibit C posted for a period of
three years,

27. Defendants musi also keep posted in conspicuous places the notice poster
required by Title Vil, 42 U.S.C. § 2000c-10.

GENERAL MONETARY RELIEF

28. Defendant shall pay a total of $300,000 in full and final settlement of the
claims of the Commission on behalf of Intervenor and the class members and on behalf of
Intervenor’s individual claims in her Complaint.

29. Defendant shall pay an initial payment of $150,000 within 30 days of entry of
this Decree, a second payment of $100,000 within six months of the entry of this Decree, and
a third payment of $50,000 within one year of the entry of this Decree, subject to receipt of all

the necessary documents as oullined below

 

' The inclusion of assistant managers and leads in the management/supervisor training following promotion does not
constitute a waiver or admission by Defendant that these employees are stipervisors for the purposes of vicariously
liability.

 
Case 4:19-cv-00718-KGB Document 16-1 Filed 02/03/20 Page 9 of 16

30, Within 10 days of the entry of the Decree, the Commission will provide
Defendant with

a, the individual amounts from the initial $150,000 that is payable to
Intervenor, Intervenor’s counsel, and class members that is due within
30 days of entry of this Decree.

b. the individual amounts payable to Intervenor, Intervenor's counsel, and
class members within six months of the entry of this Decree (which
amount shall total $100,000).

c. the individual amounts payable to the class members within one year of
the entry of this Decree (which amount shall total $50,000).

31. Within 10 days of the entry of the Decree, the Commission and Counsel for
Intervenor will provide Defendant with the information necessary to complete the check(s) to
Intervenor, Intervenor’s counsel, and Class Members, to include mailing instructions and a
Form W-9 for Intervenor, Intervenor’s counsel, and Class Members. Within 10 days of the
entry of the Decree, Counsel for Intervenor will provide Defendant with Intervenor’s signed
settlement agreement. Within 10 days of the entry of this Decree, the Commission will
provide Defendant with a release agreement in the form attached hereto as Exhibit B signed
by each Class Member.

32, Within 30 days from entry of the Decree, subject to receipt of documents and
information referenced in Paragraph 31, Defendant shall mail check(s) in the amounts set forth in
Paragraph 30(a) to Intervenor, Intervenor's 's attormey, and Class Members, Defendant shall email

Trial Attorney Pamela Dixon copies of the checks,

33. Within six months from entry of the Decree, subject to receipt of documents and

 
Case 4:19-cv-00718-KGB Document 16-1 Filed 02/03/20 Page 10 of 16

information referenced in Paragraph 31, Defendant shall mail check(s) in the amounts set forth in
Paragraph 30(b) to Intervenor, Intervenor’s 's attorney, and Class Members.

34. Within one year from entry of the Decree, subject to receipt of documents and
information referenced in Paragraph 31, Defendant shall mail check(s) in the amounts set forth in
Paragraph 30(c) to Class Members.

35. The payments represented in Paragraph 32, 33, and 34 are in full satisfaction and
release of all claims contained in the charge and the Complaints filed in this matter.

36. Late payment of the checks shall be subject to the accrual of interest pursuant to 28
U.S.C. § 1961.

37. Defendant shall issue Intervenor, Intervenor’s counsel, and Class Members a 1099
form for the amount of payments to each.

38. Defendant shall supply a neutral reference in response to any inquiries or reference
requests regarding Intervenor and Class Members as outlined in the neutral reference letter
attached to this Decree as Exhibit A. No mention of the charge of discrimination or this litigation
will be made as part of the neutral reference. This provision shall remain in force as long as
Intervenor uses Defendant as a reference and is not limited to the duration of this Decree,

RECORDKEEPING AND REPORTING PROVISIONS
39, Defendant will maintain records of any complaints of sex discrimination or
sexual harassment involving any of its employees at its Litile Rock location. These records must
include the information outlined in Paragraphs 12 and 13.

40. Notwithstanding the report outlined in Paragraph 16, following Defendant's

initial training, Defendant will submit its first annual report within [2 months of the entry of the

Decree, the second report within 24 months of the entry of the Decree, the third report within 35

16

 
Case 4:19-cv-00718-KGB Document 16-1 Filed 02/03/20 Page 11 of 16

months of the entry of the Decree,, The reports will contain the following information:

a, a Signed roster of attendees at the annual training session

b. any complaints of sexual harassment received at the Little Rock location
during the time frame covered by this report to include the information
outlined in Paragraphs 12-13

c. the steps Defendant took to investigate and resolve the complaint and

d, a certification by Defendant that the Notice required to be posted by
Paragraph below remains posted during the time period preceding the
report,

41. Defendant will submit all reports to EEOC-MEDO-decree
jtorin
MONITORING
42. The Commission shall have the right to monitor and review compliance with
this Decree. Defendant will cooperate with the Commission in any review function as it
relates to this Decree. Specifically, the Commission shall have the right to:

a. attend training sessions required by this Decree;

b, interview employees related to the requirements of this Decree; and,

c. inspect Defendant’s premises upon prior notice of five business days to
ensure the policies and/or any requirements pursuant to this Decree are
posted.

MISCELLANEOUS PROVISIONS
43. Defendant agrees that it will not re-employee Kenneth Price or Don Strickland

in any position in any of its locations at any time in the future in which this company is owned

i

 
Case 4:19-cv-00718-KGB Document 16-1 Filed 02/03/20 Page 12 of 16

by its current owner,

44, It is acknowledged that the damages agreed to herein constitute a debt owed to
and collectible by the United States.

45. At the end of one year from the date of the entry of the Decree, if any monies
paid to the Class Members remains unclaimed, the Commission shall have an additional 30
days to locate said Class Member. At the end of the 30 days if the monies still remain
unclaimed, Defendant shall pay all unclaimed money to Marshona Lloyd.

NOTIFICATION OF SUCCESSOR

46, Defendant shall provide prior written notice to any potential purchaser of
Defendant’s business or a purchaser of all or a material portion of Defendant's assets or to any
other potential successor of the Commission's lawsuit, and the existence and contents of the
Consent Decree.

DISPUTE RESOLUTION

47, If Defendant fails to comply with the terms of this Decree, the Commission has a
right to enforce the obligations under this Decree, The Commission will provide 10 days’ notice
io Defendant/Human Resources Director of any deficiency in complying with the terms of this
Decree. If the Commission and Defendant are unable to reach an agreement regarding resolution
of any such deficiency in Defendant's compliance with the terms of this Decree, the

Commission will then have the option of petitioning the Court for relief.

48, The Commission and Defendant shall bear their own costs, attorney fees, and

expenses in this lawsuit with the exception of Paragraph 47,
bed.
IT IS SO ORDERED THIS 3. DAY OF JANUARY 2020.
. FEBRUARY

 
Case 4:19-cv-00718-KGB Document 16-1 Filed 02/03/20 Page 13 of 16

FOR THE COMMISSION:

SHARON GUSTAFSON
Genera! Counsel

JAMES L, LEE
Deputy General Counsel

GWENDOLYN YOUNG REAMS
Associate General Cy nsel

Regional Attorney

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION
1407 Union Ave., Ste. 901
Memphis, TN 38104

    

  

SAMELAT. DIXON
Senior Trial Attorney

EQUAL EMPLOYMENT
OPPORTUNITY COMISSION
801 Louisiana, Ste. 200

Little Rock, AR 72201

(501) 324-5065

Ky snne 4. Baler

KRISTINE G. BAKER
UNITED STATES DISTRICT JUDGE

FC OR DEFENDANT:

  

tat ) : yu) hy pec (soil

AUDREY M.. CALKINS»

 

OGLETREE, DEAKINS, NASH
SMOAK & STEWART, P.C.

7700 Bonhomme Avenue, Ste. 650
St. Louis, MO 63105

(314) 802-3949

ym

Ce

   

 

roy RVEX

GREEN & GILLESPIE

| Riverfront Place, Ste. 605
Little Rock, AR 72114
(501) 244-0700

 
Case 4:19-cv-00718-KGB Document 16-1 Filed 02/03/20 Page 14 of 16

EXHIBIT A
SAMPLE LETTER OF REFERENCE

To Whom It May Concern:
This letter is in response to your inquiry regarding the employment of
{Insert Class Member name] while employed at Pei Wei Fresh Kitchen.

Company policy provides that only dates of employment and position held can be provided in

response to any employment inquiry.

[Insert Class Member name] was employed at Pei Wei Fresh Kitchen

in Little Rock, Arkansas as a (position) from to (dates of
employment). | am confident that {Insert Class Member name] can provide

you with additional details concerning her tenure with the company. I hope this information is

helpful and that it satisfactorily answers your inquiry.

Sincerely,

Pei Wei Fresh Kitchen

i4

 
Case 4:19-cv-00718-KGB Document 16-1 Filed 02/03/20 Page 15 of 16

EXHIBIT B

RELEASE

i, » hereby acknowledge and agree that [ am receiving a total sum of

3 as payment in full and final settlement of my claims against Pei Wei Asian Diner, LLC

 

d/b/a Pei Wei Fresh Kitchen, its affiliates and their respective directors, officers and employees
(collectively, the “Releasees”), for any damages and costs arising out of or related to the action
entitled EEOC v, Pei Wei Asian Diner, LLC d/b/a Pei Wei Fresh Kitchen, Case No. 4:19-cv-718
(E.D. Ark.). Within 30 days of the entry of the Decree, shall receive the sum of
$ . Within six months of the entry of the Decree, shall. receive the sum of
$ . Within 12 months of the entry of the Decree, shall receive the sun
of $ . In consideration for my receipt of this payment, I hereby waive, release, and forever
discharge the Releasees with respect to any and all actions and claims of sexual harassment under
Title VII of the Civil Rights Act of 1964, as amended, that [ have or may have against any one or

more Releasee prior to the date of this Release.

Date: _ Signature:

 

 

Date: Signature:

13

 
Case 4:19-cv-00718-KGB Document 16-1 Filed 02/03/20 Page 16 of 16

EXHIBIT C

NOTICE TO ALL EMPLOYEES

1. This Notice to all employees of Pei Wei Fresh Kitchen is posted as part of the
agreement reached between Pei Wei Asian Diner d/b/a Pei Wei Fresh Kitchen’s (Pei Wei)
Little Rock location and the Equal Employment Opportunity Commission in settlement of a
complaint alleging sexual harassment,

2. Federal law requires an employer to maintain a workplace free from
discrimination based on sex (gender), as well as race, color, religion, national origin, age (40
or older), or disability with respect to terms and conditions of employment. It is also unlawful
under Title VII to retaliate against any applicant or employee who opposes a practice made
unlawful under federal law, or files, assists or participates in the filing of a charge of
discrimination or participates in any investigation under Title Vil.

3. Pej Wei will not tolerate or condone sex discrimination or retaliation against
any employee or applicant for employment. Retaliation discrimination violates company
policy as well as federal law. Violation of these company policies by anyone employed by
Pei Wei will result in disciplinary action up to and including termination.

4. Pei Wei is committed to providing a workplace free of sexual harassment. Pei
Wei supports and will comply with Title VI in all respects and will not take any action against
any employee because the employee opposed employment practices made illegal by Title VII
or exercised his/her rights under the law by filing a charge with the Equal Employment
Opportunity Commission or because he/she testified, assisted, or participated in any manner in
any investigation, proceeding, or heating under Title VII.

5. If you believe you have been discriminated against in violation of federal law,
you may contact the EEOC at 1-800-669-4000. The TTY number for hearing impaired is 1-
800-669-6820. You may also go to ecoc.gov and file an on-line complaint. Finally, you may
contact the Little Rock Area Office at 501-324-5060.

Date

THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY ANYONE
Pei Wei Fresh Kitchen

By:

414641685.1

16

 
